Appeal from a judgment of the County Court of Schenectady County (Harrigan, J.), rendered December 19, 1994, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the third degree.
*1010In satisfaction of a six-count indictment, defendant pleaded guilty to the crime of criminal sale of a controlled substance in the third degree. He seeks reversal of the judgment of conviction on the basis that the plea allocution was inadequate because the record does not indicate that defendant committed the criminal acts in Schenectady County. Insofar as defendant failed to make a motion before County Court to withdraw his plea or vacate the judgment of conviction, he has failed to preserve his claim for review (see, People v Lopez, 71 NY2d 662, 665). Under the facts presented, we do not find that defendant’s plea allocution falls within the exception to the preservation requirement (see, supra, at 666). We further find, upon reviewing the record, that the plea was knowingly, intelligently and voluntarily made. Accordingly, we decline to disturb County Court’s judgment.
Cardona, P. J., Mikoll, White, Casey and Spain, JJ., concur. Ordered that the judgment is affirmed.